NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 27 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-30092

                Plaintiff-Appellee,             D.C. No. 1:16-cr-00044-SPW

 v.
                                                MEMORANDUM*
PETER JOHN JEFFERSON,

                Defendant-Appellant.

                   Appeal from the United States District Court
                           for the District of Montana
                    Susan P. Watters, District Judge, Presiding

                           Submitted October 23, 2017**

Before:      LEAVY, WATFORD, and FRIEDLAND, Circuit Judges.

      Peter John Jefferson appeals from the district court’s judgment and

challenges the sentence of time served and ten years of supervised release imposed

following his guilty-plea conviction for abusive sexual contact with a minor, in

violation of 18 U.S.C. §§ 1153(a), 2244(a)(3). Pursuant to Anders v. California,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
386 U.S. 738 (1967), Jefferson’s counsel has filed a brief stating that there are no

grounds for relief, along with a motion to withdraw as counsel of record. We have

provided Jefferson the opportunity to file a pro se supplemental brief. No pro se

supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motions to file late supplemental excerpts of record and to

withdraw are GRANTED. The Clerk shall file the supplemental excerpts of

record submitted at Docket Entry No. 11.

      AFFIRMED.




                                          2                                    17-30092